          Case 1:19-cv-03217-RDM Document 2 Filed 08/07/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    CLAYTON HEATH ALBERS,

                Plaintiff,

         v.                                                Civil Action No. 19-3217 (RDM)

    WILLIAM P. BARR,

                 Defendant.


                                  MEMORANDUM OPINION

        Petitioner, who is incarcerated in White Deer, Pennsylvania for sentences imposed by the

U.S. District Court for the District of Kansas and an unspecified U.S. District Court in

Oklahoma, filed a petition for writ of habeas corpus in this district. See Dkt. 1. On its face, the

petition purports to be brought pursuant to 28 U.S.C. § 2241, though it appears, at least in large

party, to challenge Petitioner’s federal convictions and sentences, which must be done through

petitions pursuant to 28 U.S.C. § 2255. See Dkt. 1 at 1.

        Habeas petitions brought under 28 U.S.C. § 2241 must be brought in the jurisdiction in

which the petitioner is held and must be brought against the warden of the correctional facility in

which the petitioner is being held. See Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1238

(D.C. Cir. 2004). Because Petitioner is incarcerated at Allenwood Medium Federal Security

Correctional Institution in White Deer, Pennsylvania and because Petitioner named Attorney

General William P. Barr as the Respondent, the Court ordered petitioner to show cause by

December 13, 2019 why his petition should not be dismissed or transferred to another district. 1


1
 The Court also ordered Respondent to address this issue, but as Respondent was not served and
has not appeared, the Court has not received a response from Respondent.
          Case 1:19-cv-03217-RDM Document 2 Filed 08/07/20 Page 2 of 3




Minute Order (Oct. 29, 2019); see also Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004)

(“[L]ongstanding practice confirms that in habeas challenges to present physical confinement . . .

the default rule is that the proper respondent is the warden of the facility where the prisoner is

being held, not the Attorney General or some other remote supervisory official.”). Eight months

have now passed since the deadline for Petitioner to respond to that order to show cause, and the

Court has yet to receive any response. The Court, accordingly, now concludes that, insofar as

the petition is brought pursuant to § 2241, Petitioner has chosen the wrong forum and has named

the wrong respondent; Petitioner is not being held in this district, and he is not being held—at

least for purposes of the habeas rules—by the Attorney General.

       Although the petition is not the model of clarity, and although it asserts an array of

allegations over the course of 134-single-spaced pages, much of the petition is best viewed as

challenging the validity of Petitioner’s convictions and resulting sentences. Dkt. 1. To be sure,

Petitioner asserts that he “is not basing [the] Petition . . . on the Legality of a Sentence Imposed,”

id. at 7, that he “is not challenging the Jurisdiction of the Court which rendered the ‘judge in a

Criminal Case,’” id., and that he is, instead, challenging the authority of the Attorney General to

detain him on the ground that the President has not expressly delegated his Article II authority to

the Attorney General to detain those convicted of crimes, id. at 7-20. At other times, however,

he appears to challenge his conviction and/or sentence. He asserts, for example, that the

Attorney General has “failed to prove beyond a reasonable doubt that [the Attorney General’s]

claim of Article II Presidential executive authority to subject the Petitioner to federal

investigation, indictment, prosecution, trial, judgment, conviction, and detention/imprisonment.”

Id. at 28 (emphasis added) (all caps removed).




                                                  2
          Case 1:19-cv-03217-RDM Document 2 Filed 08/07/20 Page 3 of 3




       Even if Petitioner intends—despite his assertions to the contrary—to bring a challenge to

his conviction or sentence, he has still brought his petition to the wrong court. A petition

brought by a federal prisoner challenging the validity of his conviction or sentence must be

brought before the sentencing court pursuant to 28 U.S.C. § 2255. Because Petitioner was not

convicted or sentenced by this Court and, instead, alleges that he was convicted and sentenced in

proceedings before the U.S. District Court for the District of Kansas and before an unspecified

U.S. District Court in Oklahoma, see Dkt. 1 at 1, this district is not the proper venue to consider

Petitioner’s challenges—to the extent he intends to assert them—to his convictions and

sentences.

       The Court may, in the interest of justice, transfer a case to the proper district. See 28

U.S.C. § 1404(a). The Court declines to do so here, however, for four reasons. First, it is

evident that Petitioner made a considered choice to file in this district and affirmatively sought to

avoid filing in another jurisdiction. Second, if the Court were to transfer the action, it would

need to decide which of three possible venues Petitioner might prefer, and, with respect to one of

those venues, the petition does not reveal which U.S. District Court in Oklahoma entered his

conviction and sentence. Third, the Court directed Petitioner to show cause why venue was

proper in this district, and he neither responded to that order nor asked that the Court transfer

venue. Finally, the petition appears, in any event, to lack merit.

       The Court will, accordingly, DISMISS the petition, Dkt. 1, for improper venue.

       A separate order will issue.

                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: August 7, 2020

                                                  3
